        Case 1:20-cv-10685-ADB Document 135 Filed 06/08/20 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 CLEBERSON QUADRELLI and ABDY
                                        *
 NIZEYIMANA, on behalf of themselves and
                                        *
 all others similarly situated,
                                        *
                                        *
              Petitioners,
                                        *
                                        *                  Civil Action No. 20-cv-10685-ADB
              v.
                                        *
                                        *
 ANTONE MONIZ, Superintendent, Plymouth
                                        *
 County Correctional Facility,
                                        *
                                        *
              Respondent.


     MEMORANDUM AND ORDER ON MOTION FOR CLASS CERTIFICATION

BURROUGHS, D.J.

       This action was initiated on April 7, 2020, when a group of pro se civil immigration

detainees (“Petitioners”) at Plymouth County Correctional Facility (“PCCF”) filed a petition for

a writ of habeas corpus pursuant to 22 U.S.C. § 2241, naming Antone Moniz, Superintendent of

PCCF (“Respondent”), as a respondent. [ECF No. 1]. Petitioners are seeking release through

parole or bond, and a fast-tracking of their immigration cases due to their concerns about the risk

of contracting COVID-19 while confined in a state correctional facility. [ECF No. 1 at 6–7].

Since filing their petition, several Petitioners have been terminated from the case due to release

or transfer from PCCF, others have joined the case, and some have obtained counsel. At this

time, there are forty petitioners actively seeking relief under two separate petitions. [ECF Nos.

1, 119]. Presently before the Court is a motion for class certification. [ECF No. 84]. For the

reasons set forth below, the motion, [ECF No. 84], is GRANTED.
        Case 1:20-cv-10685-ADB Document 135 Filed 06/08/20 Page 2 of 13



I.     BACKGROUND

       A.      Factual Background

       On March 11, 2020, the World Health Organization (“WHO”) announced that, due to the

“alarming levels of spread and severity, and by the alarming levels of inaction,” it had “made the

assessment that COVID-19 can be characterized as a pandemic.” WHO, Director-General’s

Opening Remarks at the Media Briefing on COVID-19 (Mar. 11, 2020). Several weeks later, on

March 23, 2020, the Commonwealth of Massachusetts, through an executive order signed by

Governor Baker, limited activities taking place outside of the home through mandatory closure

of non-essential businesses and a stay-at-home advisory issued by the Department of Public

Health. Office of the Governor, COVID-19 Order No. 13 (Mar. 23, 2020). In response to these

events, Petitioners initiated this action in early April, raising concerns about their safety at PCCF

while being detained in connection with their respective immigration matters. [ECF No. 1].

       The Centers for Disease Control and Prevention (“CDC”) states that “COVID-19 spreads

mainly among people who are in close contact (within about 6 feet) for a prolonged period,” and

recommends that individuals practice “social distancing” because “keeping space between

[individuals] is one of the best tools we have to avoid being exposed to this virus and slowing its

spread locally and across the country and world.” CDC, Social Distancing: Keep Your Distance

to Slow the Spread (last updated May 6, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/prevent-getting-sick/social-distancing.html (last visited June 2, 2020). Even if an

individual shows no signs of illness, the CDC advises that, “[s]ince people can spread the virus

before they know they are sick, it is important to stay away from others when possible, even if

you—or they—have no symptoms.” Id. The CDC has also issued guidance specific to

correctional facilities, recognizing that “[a]lthough social distancing is challenging to practice in




                                                  2
         Case 1:20-cv-10685-ADB Document 135 Filed 06/08/20 Page 3 of 13



correctional and detention environments, it is a cornerstone of reducing transmission of

respiratory diseases such as COVID-19.” CDC, Interim Guidance on Management of

Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, at 4 (Mar. 23,

2020), https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-

detention.pdf. As of June 7, 2020, there were 103,436 cases of COVID-19 in Massachusetts

with 8,363 cases in Plymouth County. Massachusetts Department of Public Health, COVID-19

Dashboard, https://www.mass.gov/doc/covid-19-dashboard-june-7-2020 (last visited June 8,

2020).

         Petitioners are currently being held in Unit C-3 at PCCF. [ECF No. 22-1 ¶¶ 9, 12]. As of

June 2, 2020, seven employees and two inmates at PCCF have tested positive for COVID-19,

though none of these individuals worked within or were detainees in Petitioners’ unit. [ECF

Nos. 51, 61-1, 69, 97, 131]. As of April 15, 2020, each Petitioner in Unit C-3 (nearly sixty

petitioners at that time) had their own cell. [ECF No. 22-1 ¶ 9].

         Respondent has submitted affidavits from the Plymouth County Sheriff, Joseph D.

McDonald, Jr., [ECF No. 22-1], who oversees the operation of PCCF, and from PCCF’s Medical

Director, Dr. Lawrence Baker, [ECF No. 22-2], outlining the steps PCCF has taken in response

to COVID-19. These steps include: suspending visits from friends, family members, and

volunteers; preventing non-essential staff from entering the facility; suspending work crew and

similar assignments that would result in inmates leaving and reentering the facility; isolating

newly admitted inmates in a separate unit for a period of time; reducing inmate travel by

conducting hearings via video and teleconference; splitting recreational and meal times to reduce

the number of inmates who are in the same room at a given time; maintaining an “aggressive

cleaning schedule”; educating staff and inmates on sanitation and social distancing practices;




                                                 3
        Case 1:20-cv-10685-ADB Document 135 Filed 06/08/20 Page 4 of 13



providing soap and cleaning supplies to inmates weekly and as needed; conducting temperature

screenings for all employees, contractors, and visitors; and providing surgical masks for all staff

and inmates. [ECF No. 22-1 ¶ 6].

       In addition to these precautions, there is a full-time medical staff on duty at PCCF

twenty-four hours a day, seven days a week, including a doctor who is on site forty hours per

week and a nurse practitioner who is on site thirty-six hours per week, as well as around-the-

clock on-call coverage. [ECF No. 22-1 ¶ 3]. In addition to drafting guidelines specific to

screening for and treating individuals who have or are suspected of having COVID-19,

information about the virus and its spread has been posted in all units and visiting areas. [ECF

No. 22-2 ¶¶ 8, 15]. The medical team is also monitoring all inmates who have reported chronic

diseases or co-morbidities that make them more susceptible to infection. [Id. ¶¶ 20, 22].

       Petitioners acknowledge that Respondent has taken steps to protect inmates’ health but

argue that these steps are insufficient. [ECF No. 42 at 4; ECF No. 85 at 5]. Petitioners allege

that, despite the fact that inmates and staff have been issued masks, not all individuals wear

them. [ECF No. 42 at 8]. In addition, Petitioners state that they cannot maintain social distance

when lining up for and sitting during meal and recreation times, when using the telephones, or

when lining up for medication or visits with medical staff. [Id. at 4–6].

       In support of the motion for class certification, Petitioners have submitted an affidavit

from Dr. Yonatan Grad (“Dr. Grad”) and Emma Accorsi (“Accorsi”), both of whom are

affiliated with Harvard University’s T.H. Chan School of Public Health. [ECF No. 122]. Their

affidavit highlights the risks of COVID-19 to those who are confined in crowded, indoor spaces

with shared facilities where “the virus can easily spread through shared spaces such as toilets,

showers, and eating areas because it can remain on surfaces for up to 72 hours.” [ECF No. 122




                                                 4
        Case 1:20-cv-10685-ADB Document 135 Filed 06/08/20 Page 5 of 13



¶ 7]. Dr. Grad and Accorsi also note that recent studies of incarcerated populations suggest that

the majority of inmates who test positive for COVID-19 are asymptomatic and conclude that

PCCF is not conducting sufficient testing to detect asymptomatic cases. [Id. ¶¶ 8–10].

       B.      Procedural Background

       There are two operative petitions in this action. [ECF Nos. 1, 119]. On April 15, 2020,

Respondent moved to dismiss the first-filed petition, [ECF No. 21], which Petitioners opposed in

various filings, [ECF Nos. 35, 42, 45, 49, 52–54, 58]. On May 5, 2020, the Court denied

Respondent’s motion to dismiss, finding that the Court had subject matter jurisdiction to consider

the petition and that Petitioners had alleged facts sufficient to state a plausible claim. [ECF No.

79]. Also on May 5, 2020, Petitioners Cleberson Quadrelli and Abdy Nizeyimana (“Movants”)

filed the present motion for class certification on behalf of themselves and similarly situated

petitioners. [ECF No. 84 at 1]. 1 Respondent opposes the motion, [ECF No. 108], and Movants

replied to the opposition, [ECF No. 130].

II.    LEGAL STANDARD

       To obtain class certification under Federal Rule of Civil Procedure 23, a plaintiff must

first satisfy the four requirements of Rule 23(a). They must demonstrate that:

       (1) the class is so numerous that joinder of all members is impracticable; (2) there
       are questions of law or fact common to the class; (3) the claims or defenses of the
       representative parties are typical of the claims or defenses of the class; and (4) the
       representative parties will fairly and adequately protect the interests of the class.

Fed. R. Civ. P. 23(a). These requirements “ensure[] that the named plaintiffs are appropriate

representatives of the class whose claims they wish to litigate.” Wal-Mart Stores, Inc. v. Dukes,

564 U.S. 338, 349 (2011). “The Rule’s four requirements—numerosity, commonality, typicality,



1
 The motion was also submitted by Petitioner Evens Dry, who was released from PCCF and
subsequently terminated from this case. See [ECF No. 88].


                                                 5
         Case 1:20-cv-10685-ADB Document 135 Filed 06/08/20 Page 6 of 13



 and adequate representation—‘effectively limit the class claims to those fairly encompassed by

 the named plaintiff’s claims.’” Id. (quoting Gen. Tel. Co. of the Sw. v. Falcon, 457 U.S. 147,

 156 (1982)). “The party must also satisfy through evidentiary proof at least one of the provisions

 of Rule 23(b).” Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013); see also Crowe v.

 ExamWorks, Inc., 136 F. Supp. 3d 16, 48 (D. Mass. 2015) (“[P]laintiffs must also satisfy one of

 the elements of Rule 23(b) to obtain class certification.”).

        “Rule 23 does not set forth a mere pleading standard. A party seeking class certification

 must affirmatively demonstrate his compliance with the Rule . . . .” Wal-Mart Stores, 564 U.S.

 at 350. The Court must engage in a “rigorous analysis,” which may involve “prob[ing] behind

 the pleadings” in order to decide whether certification is appropriate. Id. (quoting Gen. Tel. Co.

 of the Sw., 457 U.S. at 160).

III.    DISCUSSION

        Movants ask this Court to name them as class representatives, appoint their counsel as

 class counsel, and certify various issues including whether continued confinement at PCCF in the

 midst of the current pandemic violates putative class members’ rights under the Fifth

 Amendment. [ECF No. 84 at 1]. In addition, Movants seek to certify the following proposed

 class: “all civil immigration detainees who are petitioners in this action (i.e., who signed the

 original Petition . . . .) or are otherwise presently detained in unit C-3 at the PCCF.” [Id.].

 Respondent challenges only the commonality and typicality of the proposed class under Rule

 23(a) and argues that Petitioners cannot satisfy the requirements under Rule 23(b)(2) because

 they seek relief that requires the analysis of disparate factual circumstances specific to each

 proposed class member. [ECF No. 108 at 3–4]. In addition, Respondent states that, under 8

 U.S.C. § 1252(f)(1), the Court lacks jurisdiction to issue class-wide injunctive relief. [Id. at 8].




                                                   6
        Case 1:20-cv-10685-ADB Document 135 Filed 06/08/20 Page 7 of 13



        Given that numerosity and adequacy of representation appear well-established and

Respondent does not object to class certification on either basis, the Court will limit its analysis

to Respondent’s challenges to commonality and typicality under Rule 23(a) and availability of a

unified remedy under Rule 23(b)(2).

        A.      Jurisdiction under 8 U.S.C. § 1252(f)(1)

        Respondent asserts that the Court lacks jurisdiction to provide class-wide injunctive

relief, claiming that

        “[t]he text of 8 U.S.C. § 1252(f)(1) makes this plain: “Regardless of the nature of
        the action or claim . . . no court (other than the Supreme Court) shall have
        jurisdiction or authority to enjoin or restrain the operation of [8 U.S.C. §§ 1221–
        1232], other than with respect to the application of such provisions to an individual
        alien against whom proceedings . . . have been initiated.”

[ECF No. 108 at 8 (alteration in original) (quoting 8 U.S.C. § 1252(f)(1))].

        The Government recently raised the same objection to jurisdiction in Savino v. Souza, a

matter before Judge Young, in which civil immigration detainees being held in the Bristol

County House of Corrections are seeking relief similar to Petitioners. No. 20-cv-10617, 2020

U.S. Dist. LEXIS 61775, at *14–16 (D. Mass. Apr. 8, 2020). Just as in Savino, Petitioners here

seek declaratory relief, as well as injunctive relief. [ECF No. 119 at 19 (asking the Court to

“[d]eclare that the petitioners and class members are entitled to release, with appropriate

conditions and precautionary public health measures”)]. Section 1252(f) does not bar

declaratory relief and is consequently not a bar to class certification. Savino, 2020 U.S. Dist.

LEXIS 61775, at *16; see also Reid v. Donelan, 390 F. Supp. 3d 201, 226 (D. Mass. 2019)

(noting that the court had previously rejected the Government’s argument “that § 1252(f)(1)

deprives the Court of jurisdiction to issue even a class-wide declaratory judgment concerning the

rights of class members”). Further, in finding that declaratory relief was not barred under

Section 1252(f)(1), Judge Young rejected the notion that injunctive relief was “categorically


                                                  7
        Case 1:20-cv-10685-ADB Document 135 Filed 06/08/20 Page 8 of 13



unavailable” to petitioners who are similarly situated to the Petitioners in this case. Savino, 2020

U.S. Dist. LEXIS 61775, at *16 (citing Rodriguez v. Marin, 909 F.3d 252, 256 (9th Cir. 2018)).

        As a result, the Court finds that, “at this class certification stage, it is enough to establish

that the Court could provide a classwide remedy in the form of a declaratory judgment or

injunctive relief. Having established that, the Court rejects the government’s argument that

section 1252(f) precludes class certification.” Id.

        B.      Commonality

        Rule 23(a)(2) requires the presence of “questions of law or fact common to the class.”

Fed. R. Civ. P. 23(a)(2). The Supreme Court has held that, “for purposes of Rule 23(a)(2) [e]ven

a single [common] question will do.” Wal-Mart, 564 U.S. at 359 (alteration in original) (internal

quotation marks and citation omitted); see also Tracey v. MIT, No. 16-cv-11620, 2018 U.S. Dist.

LEXIS 179945, at *11 (D. Mass. Oct. 19, 2018) (“The commonality requirement under Rule

23(a) is a ‘low hurdle.’” (citing Swack v. Credit Suisse First Boston, 230 F.R.D. 250, 258 (D.

Mass. 2005))). “A question is common if it is ‘capable of classwide resolution—which means

that determination of its truth or falsity will resolve an issue that is central to the validity of each

one of the claims in one stroke.’” Parent/Prof’l Advocacy League v. City of Springfield, 934

F.3d 13, 28 (1st Cir. 2019) (quoting Wal-Mart, 564 U.S. at 350). In this analysis, the decisive

factor is “the capacity of a classwide proceeding to generate common answers apt to drive the

resolution of the litigation.” Id. (quoting Wal-Mart, 564 U.S. at 350).

        Movants suggest that one of the common questions among the proposed class is

“[w]hether, due to the COVID-19 pandemic, the petitioners’ continued civil detention at the

PCCF violates their Fifth Amendment rights such that they should be released.” [ECF No. 85 at

11]. Petitioners in Savino raised an almost identical common question. See 2020 U.S. Dist.




                                                    8
        Case 1:20-cv-10685-ADB Document 135 Filed 06/08/20 Page 9 of 13



LEXIS 61775, at *18–19 (“Whether the conditions of confinement at Bristol County

Immigration Detention Facilities, under the current conditions and in light of the COVID-19

pandemic, render class members’ confinement a punishment that violates constitutional

standards.”). In particular, Movants note that all members of the proposed class are living in a

communal setting that poses a heightened risk for infection in the midst of a pandemic. [ECF

No. 85 at 11].

       Respondent argues that this question cannot be answered on a class-wide basis because

resolution would “require a fact-specific analysis of each class member—including their health,

age, grounds for detention, and criminal histories . . . .” [ECF No. 108 at 12]. The Court

disagrees. The common question identified by Movants focuses on the conditions at PCCF and

the risk of infection to Petitioners in general, rather than on the unique impact of those conditions

on individual petitioners. See [ECF No. 85 at 11; ECF No. 119 at 18 (“The confinement of the

petitioners and class members subjects them to a heightened and unacceptable risk of contracting

COVID-19, for which there is no vaccine or cure.”)]. In a different context, the First Circuit has

noted that a common question may be present where a specific “policy or practice” has an impact

on a group. Parent/Prof’l Advocacy League, 934 F.3d at 28 n.14 (“The cases plaintiffs cite each

involved a definable policy or practice imposed by a single entity or a small group of actors;

these features facilitated the formulation of questions apt for class resolution.”).

       Other courts have certified classes of inmates who have alleged a general risk of harm

due to a policy or practice, even if there might additionally be a unique or distinct impact as to an

individual putative class member. See, e.g., Yates v. Collier, 868 F.3d 354, 363 (5th Cir. 2017)

(“[T]he district court found, based on the expert testimony, that [the prison’s] heat-mitigation

measures . . . . were ineffective to reduce the risk of serious harm to a constitutionally




                                                  9
       Case 1:20-cv-10685-ADB Document 135 Filed 06/08/20 Page 10 of 13



permissible level for any inmate, including the healthy inmates . . . .”); Parsons v. Ryan, 754

F.3d 657, 678 (9th Cir. 2014) (“[A]lthough a presently existing risk may ultimately result in

different future harm for different inmates—ranging from no harm at all to death—every inmate

suffers exactly the same constitutional injury when he is exposed to a single statewide [] policy

or practice that creates a substantial risk of serious harm.”). In Savino, Judge Young likewise

recognized that this question satisfied the commonality requirement of Rule 23(a). See Savino,

2020 U.S. Dist. LEXIS 61775, at *24 (“Here, too, even the otherwise healthy Detainees face a

substantial risk of serious harm from COVID-19.”).

       The Court finds that Movants have satisfied the commonality requirement under Rule

23(a)(2).

       C.      Typicality

       “Commonality looks at the relationship among the class members generally, while

typicality focuses on the relationship between the proposed class representative and the rest of

the class.” George v. Nat’l Water Main Cleaning Co., 286 F.R.D. 168, 176 (D. Mass. 2012). A

plaintiff “may establish typicality by demonstrating that ‘[their] claims arise from the same

course of conduct that gave rise to the claims of the absent [class] members.’” In re Relafen

Antitrust Litig., 231 F.R.D. 52, 69 (D. Mass. 2005) (second alteration in original) (quoting

Duhaime v. John Hancock Mut. Life Ins., 177 F.R.D. 54, 63 (D. Mass. 1997)). “The ‘typicality’

requirement focuses less on the relative strengths of the named and unnamed plaintiffs’ case than

on the similarity of the legal and remedial theories behind their claims.” Id. (quoting Jenkins v.

Raymark Indus., Inc., 782 F.2d 468, 472 (5th Cir. 1986)).

       “Accordingly, the requirement is satisfied when ‘each class member’s claim arises from

the same course of events, and each class member makes similar legal arguments to prove the




                                                10
       Case 1:20-cv-10685-ADB Document 135 Filed 06/08/20 Page 11 of 13



defendant’s liability.’” McAdams v. Mass. Mut. Life Ins. Co., No. 99-cv-30284, 2002 U.S. Dist.

LEXIS 9944, at *13 (D. Mass. May 15, 2002) (quoting In re Sumitomo Copper Litig., 182

F.R.D. 85, 94 (S.D.N.Y. 1998)); see Ouadani v. Dynamex Operations E., LLC, 405 F. Supp. 3d

149, 162 (D. Mass. 2019) (“Typicality requires that the class representative’s ‘injuries arise from

the same events or course of conduct as do the injuries of the class,’ but his claims need not be

‘identical to those of absent class members.’” (quoting Henderson v. Bank of N.Y. Mellon, N.A.,

332 F. Supp. 3d 419, 427 (D. Mass. 2018))). Conversely, “[t]ypicality may be defeated where

the class representatives are subject to unique defenses which threaten to become the focus of the

litigation.” Garcia v. E.J. Amusements of N.H., Inc., 98 F. Supp. 3d 277, 288 (D. Mass. 2015)

(citation and internal quotation marks omitted).

       Movants state that, as proposed class representatives, they satisfy the typicality

requirement because they “are members of the class [and] have suffered the same injury (unsafe

confinement) as the proposed class members . . . .” [ECF No. 85 at 12]. Respondent counters

that Movants’ “factual circumstances are too varied from those of the class members to satisfy

commonality” and therefore “they also are unable to satisfy typicality.” [ECF No. 108 at 16].

       The Supreme Court has observed that

       [t]he commonality and typicality requirements of Rule 23(a) tend to merge. Both
       serve as guideposts for determining whether under the particular circumstances
       maintenance of a class action is economical and whether the named plaintiff’s claim
       and the class claims are so interrelated that the interests of the class members will
       be fairly and adequately protected in their absence.

Wal-Mart, 564 U.S. at 349 n.5 (quoting Gen. Tel. Co. of the Sw., 457 U.S. at 157–58 n.13

(1982)). All class members reside in the same unit at PCCF and are exposed to the same risk of

contracting COVID-19, whether or not their individual health conditions may elevate their risk

of getting or surviving the virus. [ECF No. 130 at 10]. Movants are thus typical of the class in

that they are exposed to the same risks of being detained in Unit C-3 as other class members and


                                                   11
        Case 1:20-cv-10685-ADB Document 135 Filed 06/08/20 Page 12 of 13



because their alleged harm arises out of “the same events or course of conduct” as other class

members. See Ouadani, 405 F. Supp. 3d at 162. Movants are therefore in a position to “fairly

and adequately” protect the interests of other class members. See Wal-Mart, 564 U.S. at 349 n.5.

       The Court finds that Movants have satisfied the typicality requirement under Rule

23(a)(3).

       D.      Relief Available to the Proposed Class

       Movants seek class certification under Rule 23(b)(2). [ECF No. 85 at 14]. “A class

qualifies for certification under Rule 23(b)(2) when ‘the party opposing the class has acted or

refused to act on grounds that apply generally to the class, so that final injunctive relief or

corresponding declaratory relief is appropriate respecting the class as a whole.’” Donovan v.

Philip Morris USA, Inc., 268 F.R.D. 1, 11 (D. Mass. 2010) (quoting Fed. R. Civ. P. 23(b)(2)).

“In effect, the actual requirements of the Rule are meant to ensure there is group harm that a

group injunctive remedy will correct.” Id. at 12. In addition, “Rule 23(b)(2) applies only when a

single injunction or declaratory judgment would provide relief to each member of the class. It

does not authorize class certification when each individual class member would be entitled to a

different injunction or declaratory judgment against the defendant.” Wal-Mart, 564 U.S. at 360.

       Respondent claims that Petitioners’ request for release for every class member cannot be

resolved on a class-wide basis. [ECF No. 108 at 17]. As Judge Young noted in Savino,

however, release is not the only remedy available to Petitioners. See 2020 U.S. Dist. LEXIS

61775, at *25. For example, the Court could issue “an injunction ordering the government to

reduce crowding of [d]etainees.” Id.; see also Brito v. Barr, 395 F. Supp. 3d 135, 147–48 (D.

Mass. 2019) (granting class certification for civil detainees and noting that Rule 23(b)(2)

requirement was met where declaratory judgment could explain bond procedures required under




                                                  12
        Case 1:20-cv-10685-ADB Document 135 Filed 06/08/20 Page 13 of 13



 Due Process without the court being required to grant bond hearings for all detainees); Reid v.

 Donelan, No. 13-cv-30125, 2018 U.S. Dist. LEXIS 181700, at *18 (D. Mass. Oct. 23, 2018)

 (stating that “[a] holding that the Constitution provides a right to a reasonableness hearing during

 a prolonged detention would resolve all class members’ claims at once” without the need for

 individualized remedies, which would satisfy the requirements under 23(b)(2)).

        Movants have therefore satisfied the requirements of Rule 23(b)(2) by demonstrating that

 a single remedy could provide relief to all class members.

IV.     CONCLUSION

        Accordingly, Movants’ motion for class certification, [ECF No. 84], is GRANTED. The

 Court certifies the following class:

        All civil immigration detainees who are Petitioners in this action (i.e., who signed
        the original petition, [ECF No. 1]) or are otherwise presently detained in Unit C-3
        at the PCCF.

        Movants, Petitioners Cleberson Quadrelli and Abdy Nizeyimana, are appointed class

 representatives and their counsel are appointed as class counsel.

        SO ORDERED.

 June 8, 2020                                                 /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              U.S. DISTRICT JUDGE




                                                 13
